Order dismissing the petition of Maurice P. Spillane, Guardian, by appointment of the probate court of Norfolk County, Massachusetts, and giving judgment in favor of J. I. Short, Guardian, by appointment of the probate court of Tarrant County, Texas.
*734Judgment against the United States in favor of J. I. Short,, guardian of Wallace Allen Graham, incompetent, under provisions of Sections 26, 27, and 40, Act of February 28, 1925, 43 Stat. 1087, 1088, 1090, et seq. (34 U. S. Code, section 787, 788), for the sum of $7,878.03, accrued up to and including' April 28, 1938.
Further adjudged, ordered, and decreed that the said J. I. Short, as guardian of the said incompetent will be entitled to receive the net amount of $73.30 per month accruing after April 28, 1938, under the statute to the said Wallace Allen Graham, incompetent.